DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is rejected since it depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 10 and 18-20 are rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The following terms lack antecedent basis:  “the pair of generally parallel intake and filtrate grates” (claim 9); “the coupling” (claim 18).
Claims 10 and 19-20 are rejected since they suffer the same defects as the claims from which they depend.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-14, 17, 21-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmeier (U.S. 5,084,175).

    PNG
    media_image1.png
    413
    621
    media_image1.png
    Greyscale
Hoffmeier teaches a pump system comprising a submersible pump having a having, an intake 9 and a discharge 10; a filter 1 including a filter housing that overlies the intake of the pump and including an intake 22, an outlet (8 or 18) and a filter chamber 14 receiving therein a filter media 12, wherein the outlet of the filter housing is disposed inline with the intake of the pump [as in claim 13].  He also teaches a socket 7 for telescopically registers with the pump housing to couple therewith [as in claims 14 and 22].  He also teaches portion 14 that is a contiguous imperforate perimeter that fully surrounds the filter chamber and extends between the inlet and outlet thereof [as in claims 17 and 25].  

As for claim 26, other inlet grates 22 of filter units 4 downstream from upstream filter grates are considered to be an inlet bypass grate outboard of the outlet (8 18) of the filter housing.  As for claim 21, uppermost grate 22 and the lowermost grate 22 form perforate housing walls that are located “at” the inlet and outlet at opposite ends of the filter chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16, 18-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmeier in view of Patel et al. (U.S. 2007/0086888 A1), hereinafter “Patel”.

    PNG
    media_image2.png
    832
    593
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    600
    508
    media_image3.png
    Greyscale

Patel teaches a plurality of spaced latches 34D that snap onto a part of the pump and on opposite sides thereof [as in claims 16 and 18-20].  He also teaches a notch (bottom, left of figure 2) as a second coupling that registers with the discharge tube 18, as well as, the bottom of the flange (mount) [as in claims 15 and 23-24].

It is considered that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have the plurality of latches and the notch of Patel in the invention of Hoffmeier, since Patel teaches the benefit of attaching an intake filter with a pump—which is desired by Hoffmeier.


Allowable Subject Matter
Claims 1-2, 4-8 and 11-12 are allowed.

Claims 3 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b or d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph or 4th paragraph, set forth in this Office action.

The closest cited art—Hoffmeier and Patel—fail to anticipate or render obvious, alone or in any proper combination, at least the filtrate grate—in combination with all the other limitations of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/TERRY K CECIL/Primary Examiner, Art Unit 1778